Title: To John Adams from Elbridge Gerry, 18 December 1800
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Cambridge 18th Decr 1800

I received yesterday from Mr Lee, the letter enclosed, & being fully convinced, that he is an object of persecution, as well on account of his open & manly disapprobation of the measures of a certain party, as well as of his uniform and warm attachment to your administration, an indispensable requisite in my opinion for every candidate of office, I feel myself under an obligation of justice to make this communication. the objection stated by his opponents to his appointment, that he is a native of Halifax, when the facts in his letter are considered, appears to me full evidence of their want of a solid argument to counteract his pretensions: more especially, when it is well known that of his numerous relations in this state many are respectable freeholders, that his Grand father was a judge in the County of Worcester, that he has been naturalized and a resident in the state nearly twenty years, that his father for advocating our cause, was persecuted at Halifax—that he married a daughter of Colo Palfrey, who in the revolutionary war acquitted himself with great Honor & With the full approbation of Congress & General Washington, as Paymaster General of the Army, and that he is every way qualified, as a man of sense, vertue, honor & attachment to the constitution & Government of the U States, for the office he applies for. there is one circumstance which perhaps is peculiar to Mr Lee and may deserve consideration, he has, during the suspension of the intercourse with France, refused several lucrative offers, lest they should interfere with this appointment, & has thus in a great measure rested on it, the welfare of an amiable wife & family.
I feel very anxious for the issue of the present election: God grant it may continue yourself in the chair, & Mr Jefferson in his present station, for I think the peace & welfare of the Country will be best promoted thereby.
And now Sir permit me with great sincerity, to express my condolence, in which Mrs Gerry very sincerely joins, to yourself Lady & family, on the late melancholy bereavement which you have experienced: such events are above the controul of mortals, & admit of no relief, but what results from a perfect acquiescence in the dispensations of divine providence.
I have the honor to remain dear / Sir with perfect respect & / attachment your sincere / friend & obedt Servt

E Gerry